NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               ANGELA M. NELSON,
                   Petitioner

                           v.

          DEPARTMENT OF THE ARMY,
                   Respondent
             ______________________

                      2016-1834
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. DA-1221-15-0197-W-1.
                ______________________

              Decided: September 7, 2016
               ______________________

   ANGELA M. NELSON, Lake Charles, LA, pro se.

    JEFFREY D. KLINGMAN, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent. Also represented by
BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
ELIZABETH M. HOSFORD.
                ______________________

   Before MOORE, CHEN, and HUGHES, Circuit Judges.
2                                          NELSON   v. ARMY



PER CURIAM.
     Angela M. Nelson, proceeding pro se, appeals from a
final order of the Merit Systems Protection Board (MSPB)
affirming an initial decision that denied Nelson’s request
for corrective action under the Whistleblower Protection
Act, 5 U.S.C. § 2302(b)(8) (2012), amended by Whistle-
blower Protection Enhancement Act of 2012, Pub. L.
No. 112–199, 126 Stat. 1465 (WPA), after the Department
of the Army forced her to resign during her probationary
period. See Nelson v. Dep’t of the Army, No. DA-1221-15-
0197-W-1, 2016 WL 791724 (M.S.P.B. Feb. 29, 2016)
(Final Order); Nelson v. Dep’t of the Army, No. DA-1221-
15-0197-W-1, 2015 WL 6689792 (M.S.P.B. Oct. 30, 2015)
(Initial Decision). 1 Because the MSPB did not err in
concluding that Nelson failed to demonstrate by a pre-
ponderance of the evidence that the Army retaliated
against her for making protected disclosures under the
WPA, we affirm.
                      BACKGROUND
    On June 2, 2014, Nelson began serving as a Clinical
Nurse in the Department of Behavioral Health at the
Bayne-Jones Army Community Hospital in Fort Polk,
Louisiana, subject to a one-year probationary period. On
August 22, 2014, the Army informed Nelson that it would
be terminating her for unsatisfactory performance and
conduct, if she did not resign. She opted to resign, effec-
tive that same day.
    On September 9, 2014, she filed a complaint with the
Office of Special Counsel (OSC), alleging that the Army


    1  Hereinafter, for ease of reference, we will cite to
the Respondent’s Appendix, which contains paginated
versions of the Initial Decision and Final Order. See
Resp’t App. at 7–14 (Final Order); id. at 15–28 (Initial
Decision).
NELSON   v. ARMY                                             3



forced her resignation and that it did so in retaliation for
protected, whistleblowing disclosures she made at a July
14, 2014 meeting 2 that included her then-supervisor. At
that meeting she generally disclosed to her supervisor
that her then-trainer harbored a hostile and disrespectful
attitude toward her, mistreated her, and had been unwill-
ing to train her. See Resp’t App. at 9–10, 20–21. The
OSC terminated its investigation of Nelson’s allegations
on November 17, 2014, and Nelson appealed to the MSPB.
     On appeal, an Administrative Judge (AJ) in an initial
decision determined that Nelson had not demonstrated by
a preponderance of the evidence that she made any pro-
tected disclosures under the WPA. See id. at 20–22. More
specifically, the AJ found that no reasonable observer
could conclude that her trainer’s attitude and conduct
toward her demonstrated an abuse of authority. See id.
at 21 (“The events . . . as described by . . . [Nelson], do not
indicate that [her trainer] used abusive language or that
[the trainer] behaved in a denigrating, harassing, or
intimidating manner toward [Nelson]. Viewed through
the lens of a disinterested observer, the events appear to
be within the bounds of appropriate workplace behav-
ior.”). Similarly, the AJ found that no reasonable observ-
er could conclude that Nelson’s trainer refused to train
her, and so there was also no abuse of authority in that
regard. Id. at 22. Accordingly, the AJ refused to order
corrective action against the Army. Id.
    Nelson petitioned for review of the AJ’s initial deci-
sion with the MSPB. On review, Nelson “[did] not point


    2   There is some ambiguity as to when this meeting
occurred, but any ambiguity is irrelevant to the outcome
of this appeal as the meeting undisputedly happened
before she resigned from the Army. See Resp’t App. at 9
n.3 (some “evidence suggests that the meeting occurred on
or about August 6, 2014”).
4                                             NELSON   v. ARMY



to any specific error in the initial decision.” Id. at 11. She
stated her “disappoint[ment]” with the initial decision and
re-presented her abuse-of-authority allegations against
her trainer. Id. The MSPB rejected the petition for
review and affirmed the AJ’s initial decision, rendering it
the final decision of the MSPB. Id. at 8.
    Nelson appeals the MSPB’s final decision, and we
have jurisdiction pursuant to 28 U.S.C. § 1295(a)(9)
(2012).
                        DISCUSSION
    Review of a MSPB decision is limited by statute. See
5 U.S.C. § 7703(c) (2012). We may only set aside the
decision if it is “(1) arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with law; (2)
obtained without procedures required by law, rule, or
regulation having been followed; or (3) unsupported by
substantial evidence.” Id. Our function here is to deter-
mine whether the MSPB decision is supported by sub-
stantial evidence; we do not review the decision de novo.
McMillan v. Dep’t of Justice, 812 F.3d 1364, 1371 (Fed.
Cir. 2016) (“The correct ‘standard is not what the court
would decide in a de novo appraisal, but whether the
administrative determination is supported by substantial
evidence on the record as a whole.’” (quoting Parker v.
U.S. Postal Serv., 819 F.2d 1113, 1115 (Fed. Cir. 1987))).
Substantial evidence is “relevant evidence” that “a rea-
sonable mind might accept as adequate to support a
conclusion.” Ingram v. Dep’t of the Army, 623 F. App’x
1000, 1003 (Fed. Cir. 2015) (quoting McLaughlin v. Office
of Pers. Mgmt., 353 F.3d 1363, 1369 (Fed. Cir. 2004)). A
petitioner bears the burden of establishing reversible
error in the MSPB decision. Harris v. Dep’t of Veterans
Affairs, 142 F.3d 1463, 1467 (Fed. Cir. 1998).
    The WPA prohibits an agency from taking an adverse
personnel action in response to a protected disclosure
made by an employee. E.g., Agoranos v. Dep’t of Justice,
NELSON   v. ARMY                                           5



602 F. App’x 795, 801 (Fed. Cir. 2015). A disclosure is
protected if the employee “reasonably believes” the disclo-
sure shows “(i) any violation of any law, rule, or regula-
tion, or (ii) gross mismanagement, a gross waste of funds,
an abuse of authority, or a substantial and specific danger
to public health or safety . . . .” 5 U.S.C. § 2302(b)(8)(A).
A reasonable belief is one that a disinterested observer
with the employee’s knowledge of essential facts could
reasonably conclude that the disclosed information consti-
tuted a protected disclosure. See Lachance v. White, 174
F.3d 1378, 1381 (Fed. Cir. 1999). “A purely subjective
perspective of an employee” is not enough. Id. And
relevant here, “[a]n abuse of authority is comprised of an
arbitrary and capricious exercise of power by a Federal
official or employee that adversely affects the rights of
any person or results in personal gain or advantage to the
official or preferred other persons.” Yeh v. Merit Sys. Prot.
Bd., 527 F. App’x 896, 900 (Fed. Cir. 2013) (citing Doyle v.
Dep’t of Veterans Affairs, 273 F. App’x 961, 964 (Fed. Cir.
2008)).
    Where the employee proves by a preponderance of the
evidence that (1) the employee made a protected disclo-
sure as defined in 5 U.S.C. § 2302(b)(8), and (2) the pro-
tected disclosure was a contributing factor to the adverse
personnel action, the MSPB must order corrective action
against the agency, unless the agency demonstrates by
clear and convincing evidence that it would have taken
the same personnel action notwithstanding the protected
disclosure. E.g., Ellison v. Merit Sys. Prot. Bd., 7 F.3d
1031, 1034 (Fed. Cir. 1993).
    Even after we afford the pro se petitioner liberal con-
struction of her appellate brief, we cannot disturb the
MSPB’s final order. Nelson failed to establish by a pre-
ponderance of the evidence that her disclosures were
protected by the WPA.
6                                            NELSON   v. ARMY



    First, substantial evidence supports the MSPB’s find-
ing that Nelson’s trainer did not refuse to train her. The
MSPB reviewed training logs, emails, and witness state-
ments, all of which supported that Nelson in fact received
training from her trainer until she requested a new train-
er. Resp’t App. at 12, 22.
     Second, we agree that Nelson’s trainer’s attitude and
conduct toward her could not be reasonably viewed as an
abuse of authority. At most, she disclosed to her supervi-
sor that she had a strained working relationship with her
trainer and that they did not get along. But such disclo-
sures do not find protection under the WPA. See Suggs v.
Dep’t of Veterans Affairs, 415 F. App’x 240, 242 (Fed. Cir.
2011) (“We agree with the [MSPB] that . . . statements
relating to conflict with a superior do not rise to the level
of fraud, waste, or illegal activity, the disclosure of which
the WPA protects.” (citing Willis v. Dep’t of Agric., 141
F.3d 1139, 1143 (Fed. Cir. 1998))); Reardon v. Dep’t of
Homeland Sec., 384 F. App’x 992, 994 (Fed. Cir. 2010) (no
protected disclosure where there was a “disagreement
over managerial decisions”); Winfield v. Dep’t of Veterans
Affairs, 348 F. App’x 577, 580 (Fed. Cir. 2009)
(“[D]isclosure . . . simply outlined . . . general misgivings
about . . . working conditions, training, office equipment,
work hours, professional development, and lack of super-
visory support. . . . Whistleblower protection does not
extend to an employee’s personal grievances about his
job.”); Riley v. Dep’t of Homeland Sec., 315 F. App’x 267,
270 (Fed. Cir. 2009) (“[P]ersonal disagreements with
legitimate managerial decisions . . . fall far short of
demonstrating any violations of law, gross mismanage-
ment, abuse of authority, or reporting of any other kind of
activity that could be considered a whistleblowing disclo-
sure.”); Willis, 141 F.3d at 1143 (“Discussion and even
disagreement with supervisors over job-related activities
is a normal part of most occupations.”); Powell v. Dep’t of
the Air Force, 132 F.3d 54 (Fed. Cir. 1997) (unpublished
NELSON   v. ARMY                                              7



table decision recognizing that disclosure of supervisor
“mismanagement” is “not . . . the subject of a protected
disclosure under the WPA”); see also Langer v. Dep’t of
Treasury, 265 F.3d 1259, 1266 (Fed. Cir. 2001)
(“[D]isclosures of trivial violations do not constitute
protected disclosures [under the WPA].” (citing Herman v.
Dep’t of Justice, 193 F.3d 1375 (Fed. Cir. 1999))).
     Nelson contends that the MSPB did not consider all of
the evidence she submitted in support of her allegations
against her trainer. See Pet’r Br. at 1. We presume that
the MSPB reviewed and considered all evidence in the
record. See, e.g., Williams v. U.S. Postal Serv., 520 F.
App’x 957, 960 (Fed. Cir. 2013) (citing Medtronic, Inc. v.
Daig Corp., 789 F.2d 903, 906 (Fed. Cir. 1986)). And that
presumption stands unrebutted. Not only does Nelson
fail to recite what evidence the MSPB ignored, but the
record also reflects that the MSPB considered and exam-
ined “numerous” submissions from her, which detailed the
complaints she had about her trainer. Resp’t App. at 9;
see also id. at 20.
    Finally, Nelson accuses the Army of fabricating evi-
dence. See Pet’r Br. at 2. She has not, however, provided
us with any reason—except for her say-so—to doubt the
MSPB’s assessment of the evidence in the record, includ-
ing its reliability. And “it is not this court’s function to re-
weigh the evidence.” Pedeleose v. Dep’t of Def., 625 F.
App’x 534, 537 (Fed. Cir. 2015) (citing Schab v. Dep’t of
Veterans Affairs, 142 F. App’x 449, 450 (Fed. Cir. 2005);
Bieber v. Dep’t of the Army, 287 F.3d 1358, 1364 (Fed. Cir.
2002)); see also Briley v. Nat’l Archives & Records Admin.,
236 F.3d 1373, 1377 (Fed. Cir. 2001) (“In addition, the
[MSPB’s] credibility determinations are ‘virtually unre-
viewable on appeal.’” (quoting Rogers v. Dep’t of Defense
Dependents Sch., 814 F.2d 1549, 1554 (Fed. Cir. 1987))).
8                                         NELSON   v. ARMY



                      CONCLUSION
     The MSPB did not err in denying Nelson’s request for
corrective action because she did not meet her burden of
proving that the WPA protected any disclosures she made
during her employment with the Army. Accordingly, we
affirm the MSPB’s final order.
                      AFFIRMED
                         COSTS.
    No Costs.